--------------------------------------------------------------------------------

Exhibit 10(c)

 
[image0.jpg]
 
2020 Director Equity Awards
 

--------------------------------------------------------------------------------

2020
 
Directors Restricted Stock Unit Award Agreement
under the
TrustCo Bank Corp NY 2019 Equity Incentive Plan


This Directors Restricted Stock Unit Award Agreement (this “Agreement”) under
the TrustCo Bank Corp NY 2019 Equity Incentive Plan (the “Plan”), dated as of
the Grant Date set forth below, is made between TrustCo Bank Corp NY (the
“Company”) and the Participant set forth below.
 
The Award granted in this Agreement is contingent on the Participant agreeing to
be bound by all of the terms and conditions of the Plan and this Agreement by
signing and returning this Agreement to the Company on or before the close of
business on the second business day after November 17, 2020 (that is, November
19, 2020).  If the Participant fails to return a signed copy of this Agreement
to the Company on or before such date, this Award will be deemed to be voided
and withdrawn and, as such, of no force or effect.
 
1. Grant. Subject to the provisions of this Agreement and the provisions of the
Plan, the Company hereby grants to the Participant an award (the “Award”) of the
number of Restricted Stock Units set forth in paragraph 2. Each Restricted Stock
Unit shall represent the right to receive upon settlement an amount of cash
equal to the Fair Market Value of one share of Common Stock.
 
2. Award Summary
 



Participant

 

Grant Date

November 17, 2020

Number of Restricted Stock Units:

 

Period of Restriction (Lapse Date):

 

November 17, 2021

 



In the event of a Change-in-Control of the Company as defined in Section 13(b)
of the Plan, the Period of Restriction shall lapse.
 
3. Period of Restriction. The Award of Restricted Stock Units described in this
Agreement shall be subject to the Period of Restriction as set forth in
Paragraph 2; for purposes of this Agreement, “Period of Restriction” means the
period of time after which the Award shall be deemed “vested” and settled in
cash as provided in the Plan and this Agreement.  The Restricted Stock Units
awarded hereunder, and all rights with respect to such Restricted Stock Units,
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated.
 
2

--------------------------------------------------------------------------------

4. Rights as a Shareholder. The Participant shall have no voting rights, and no
rights to dividends or other distributions, with respect to any Restricted Stock
Units.
 
5. Separation from Service.
 
(a) Death or Disability. In the event the service of the Participant to the
Board is terminated by reason of death or Disability, the Period of Restriction
applicable to the Restricted Stock Units shall automatically terminate (that is,
the Restricted Stock Units shall “vest”) upon such Separation from Service.
 
(b) Other. In the event the service of the Participant to the Board is
terminated for any reason other than death or Disability during the Period of
Restriction, then any Restricted Stock Units still subject to the Period of
Restriction at the date of such Separation from Service automatically shall be
forfeited and returned to the Company.
 
6. Settlement of Restricted Stock Units. Subject to the other provisions of the
Plan, after the Lapse Date of the Period of Restriction as set forth in
Paragraph 2, such Restricted Stock Units shall be settled as follows:
 
(a) Normal Settlement. Except in the event of (i) a Participant’s Separation
from Service during the Period of Restriction because of death or Disability or
(ii) a Change-in-Control that occurs prior to the Lapse Date, the Restricted
Stock Units shall be settled in cash no later than the 60th day after the Lapse
Date. On such date, the Company shall pay to the Participant, in a lump sum, a
cash amount equal to the aggregate value of the Restricted Stock Units based
upon the Fair Market Value of the Common Stock on the Lapse Date.
 
(b) Settlement after Death or Disability. In the event of a Participant’s
Separation from Service during the Period of Restriction because of death or
Disability, the Restricted Stock Units shall be settled in cash no later than
the 60th day after the date of Separation from Service. On such date, the
Company shall pay to the Participant, in a lump sum, a cash amount equal to the
value of the Restricted Stock Units based upon the Fair Market Value of the
Common Stock on the date of Separation from Service.
 
(c) Settlement upon Qualified Change-in-Control. Subject to the other provisions
of the Plan, including without limitation Section 13(c) thereof, in the event of
a Qualified Change-in-Control, the Restricted Stock Units shall be settled in
cash on the date of the Qualified Change-in-Control. On such date, the Company
shall pay to the Participant, in a lump sum, a cash amount equal to the value of
the Restricted Stock Units based upon the Fair Market Value of the Common Stock
on date of the Qualified Change-in-Control.
 
7. No Right to Continued Director Service. Neither the Award nor any terms
contained in this Agreement shall confer upon the Participant any express or
implied right with respect to continuing the Participant’s service as a Director
with the Company for any period, nor will they interfere in any way with the
Participant’s right or the Company’s right (or the right of the Company’s
stockholders) to terminate such relationship at any time, with or without cause,
to the extent permitted by applicable law.
 
3

--------------------------------------------------------------------------------

8. The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. A copy of the Plan and the prospectus shall be provided to the
Participant upon the Participant’s request to the Company at TrustCo Bank Corp
NY, 5 Sarnowski Drive, Glenville, New York 12302, Attention: Secretary.
 
9. Compliance with Laws and Regulations. The Award of Restricted Stock Units
shall be subject in all respects to all applicable federal and state laws, rules
and regulations and any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Committee shall, in its discretion, determine to be necessary or applicable.
 
10. Notices. Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered by hand or
electronically by e-mail to the party for whom it is intended, (i) if to the
Participant, to the current home address or e-mail address on file with the
Company or delivered by hand personally to Participant and (ii) if to the
Company, to the address of the Company’s corporate headquarters, currently
located at 5 Sarnowski Drive, Glenville, New York 12302, or such other address
to which the Company has moved its corporate headquarters, to such other address
that the Company may specify from time to time in a notice sent to the
Participant, in each case Attention: Human Resource Department.
 
11. Other Plans. The Participant acknowledges that any income derived from the
Restricted Stock Units shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any affiliate of the Company.
 
12. Beneficiary Designation. The Participant may, pursuant to the Plan, name one
or more beneficiaries to whom vested benefits under this Agreement shall be paid
in case of Participant’s death before Participant receives all of such benefits.
In the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to his or her estate.
 
13. Governing Law. This Agreements shall be construed in accordance with and
governed by the laws of the State of New York, without giving effect to the
choice of law principles thereof, except to the extent superseded by applicable
United States federal law. Participants hereby agrees to the exclusive
jurisdiction and venue of the federal or state courts of New York, to resolve
any and all issues that may arise out of or relate to the Plan or any related
Award Agreement.
 
[Signature Page Follows]
 
4

--------------------------------------------------------------------------------




TrustCo Bank Corp NY


 

By:
 


 


Robert J. McCormick


Chairman, President and CEO



Accepted and agreed to:





Name: [Directors]



Date:  November, 2020


 


 5

--------------------------------------------------------------------------------